UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March31, 2013 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 EDGEN GROUP INC. (Exact name of registrant as specified in its charter) Commission File Number State or Other Jurisdiction of Incorporation or Organization IRS Employer Identification No. 001-35513 Delaware 38-3860801 18444 Highland Road Baton Rouge, Louisiana 70809 (225)756-9868 (Registrant's address of principal executive offices, including zip code and telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YesýNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesýNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x The number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date, is shown below as of May 09, 2013: Class and Par Value Number of Shares Outstanding Class A common stock, $0.0001 par value Class B common stock, $0.0001 par value TABLE OF CONTENTS CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS 2 PART I – FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Condensed Consolidated Balance Sheets at March 31, 2013 (Unaudited) and December 31, 2012 3 Condensed Consolidated/Combined Consolidated Statements of Operations (Unaudited) for the Three Months Ended March 31, 2013 and 2012 4 Condensed Consolidated/Combined Consolidated Statements of Comprehensive Income (Loss) (Unaudited) for the Three Months Ended March 31, 2013 and 2012 5 Condensed Consolidated/Combined Consolidated Statements of Cash Flows (Unaudited) for the Three Months Ended March 31, 2013 and 2012 6 Notes to the Condensed Consolidated/Combined Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures about Market Risk 24 Item 4. Controls and Procedures 24 PART II – OTHER INFORMATION 25 Item 1. Legal Proceedings 25 Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3. Defaults Upon Senior Securities 25 Item 4. Mine Safety Disclosures 25 Item 5. Other Information 25 Item 6. Exhibits 26 SIGNATURES 26 EXHIBIT INDEX 26 i CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS This Quarterly Report on Form 10-Q contains "forward-looking statements" within the meaning of the federal securities laws. Statements that are not historical facts, including statements about our beliefs and expectations, are forward-looking statements. Forward-looking statements include statements preceded by, followed by or that include the words "may," "could," "would," "should," "believe," "expect," "anticipate," "plan," "estimate," "target," "project," "intend," "can," "continue," "potential," "predicts," "will" and the negative of these terms or other comparable terminology. These statements include, among others, statements regarding our expected business outlook, anticipated financial and operating results, including the realization of net sales from our sales backlog, our business strategy and means to implement the strategy, our objectives, industry trends, including statements regarding expected demand and product order levels, the amount of payments we may be required to make under our tax receivable agreements, the likelihood of our success in expanding our business, financing and refinancing plans, budgets, working capital needs, borrowing availability under our revolving credit agreement and other sources of liquidity. Forward-looking statements are only predictions and are not guarantees of performance. You should not put undue reliance on our forward-looking statements. These statements are based on our management's beliefs and assumptions, which, in turn, are based on currently available information. These assumptions could prove inaccurate. Important factors that could cause actual results to differ materially from those in the forward-looking statements include, but are not limited to, those described in the discussion below as well as in (1) Part I, Item 1A - "Risk Factors" and Part II, Item 7 - "Critical Accounting Policies" within "Management's Discussion and Analysis of Financial Condition and Results of Operations" included in our Annual Report on Form 10-K for the year ended December 31, 2012; (2) our reports and registration statements filed from time to time with the Securities and Exchange Commission ("SEC"); and (3) other announcements we make from time to time. Readers are cautioned not to place undue reliance on forward-looking statements, which speak only as of the date hereof. We undertake no obligation to publicly update or revise any forward-looking statements after the date they are made, whether as a result of new information, future events or otherwise. 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. EDGEN GROUP INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) March 31, (Unaudited) December 31, 2012 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $2.6 million and $2.5 million Inventory, net of provision of $7.3 million and $7.5 million Income tax receivable Deferred tax asset 15 8 Prepaid expenses and other current assets Total current assets PROPERTY, PLANT AND EQUIPMENT, NET OF ACCUMULATED DEPRECIATION OF $42.5 MILLION AND $42.1 MILLION GOODWILL DEFERRED TAX ASSET OTHER INTANGIBLE ASSETS, NET OF ACCUMULATED AMORTIZATION OF $150.5 MILLION AND $148.3 MILLION OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND EQUITY CURRENT LIABILITIES: Managed cash overdrafts $ $ Accounts payable Income taxes payable Deferred revenue Accrued interest payable Current portion of long term debt and capital lease obligations Deferred tax liability Accrued expenses and other current liabilities Total current liabilities DEFERRED TAX LIABILITY OTHER LONG TERM LIABILITIES REVOLVING CREDIT FACILITIES LONG TERM DEBT AND CAPITAL LEASE Total liabilities COMMITMENTS AND CONTINGENCIES STOCKHOLDERS' EQUITY: Preferred stock, $0.0001 par value, 40,000,000 shares authorized, none issued or outstanding - - Class A common stock, $0.0001 par value, 435,656,862 shares authorized, 18,972,224 and 18,196,062 shares issued and outstanding 2 2 Class B common stock, $0.0001 par value, 24,343,138 shares authorized, issued and outstanding 2 2 Additional paid in capital Retained earnings (deficit) ) ) Accumulated other comprehensive income (loss) ) ) Total stockholders' equity NON-CONTROLLING INTEREST ) ) Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to unaudited condensed consolidated/combined consolidated financial statements. 3 EDGEN GROUP INC. CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (In thousands, except shares outstanding and per share data) Three months ended March 31 NET SALES $ $ OPERATING EXPENSES: Cost of sales (exclusive of depreciation and amortization shown below) Selling, general and administrative expense Depreciation and amortization expense Total operating expenses INCOME (LOSS) FROM OPERATIONS OTHER INCOME (EXPENSE): Other income (expense) - net ) Loss on prepayment of debt ) - Interest expense - net ) ) INCOME (LOSS) BEFORE INCOME TAX EXPENSE (BENEFIT) ) INCOME TAX EXPENSE (BENEFIT) NET INCOME (LOSS) $ ) $ NET INCOME (LOSS) ATTRIBUTABLE TO: Predecessor - Non-controlling interest ) 11 Edgen Group Inc.* ) - EARNINGS (LOSS) PER SHARE OF CLASS A COMMON STOCK ATTRIBUTABLE TO EDGEN GROUP INC.*: Basic $ ) N/A Diluted ) N/A WEIGHTED AVERAGE SHARES OF CLASS A COMMON STOCK OUTSTANDING*: Basic N/A Diluted N/A *Edgen Group Inc. did not have any assets or operations, nor did it have any common stock outstanding prior to the IPO and the Reorganization on May 2, 2012. See accompanying notes to unaudited condensed consolidated/combined consolidated financial statements. 4 EDGEN GROUP INC. CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (In thousands) Three months ended March 31, NET INCOME (LOSS) $ ) $ OTHER COMPREHENSIVE INCOME (LOSS): Foreign currency translation adjustments ) COMPREHENSIVE INCOME (LOSS) $ ) $ COMPREHENSIVE INCOME (LOSS) ATTRIBUTABLE TO: Predecessor $ - $ Non-controlling interest ) 11 Edgen Group Inc.* ) - *Edgen Group Inc. did not have any assets or operations, nor did it have any common stock outstanding prior to the IPO and the Reorganization on May 2, 2012. See accompanying notes to unaudited condensed consolidated/combined consolidated financial statements. 5 EDGEN GROUP INC. CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (In thousands) Three months ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Depreciation and amortization Amortization of deferred financing costs Amortization of discount on long term debt Non-cash accrual of interest on Seller Note Loss on prepayment of debt - Equity-based compensation expense Unrealized (gain) loss on derivative instruments 22 Allowance for doubtful accounts Provision for inventory allowances and write downs Deferred income tax benefit ) ) (Gain) loss on foreign currency transactions 29 (Gain) loss on sale of property, plant and equipment 9 ) Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Income tax receivable ) Prepaid expenses and other current assets ) ) Accounts payable ) Accrued expenses, other current liabilities and deferred revenue ) ) Income tax payable Other - Net cash provided by (used in) operating activities $ $ ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment ) ) Proceeds from the sale of property, plant and equipment 28 37 Net cash provided by (used in) investing activities $ ) $ ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of portion of Seller Note ) - Repayment of BL term loan - ) Other principal payments on long term debt and capital lease ) ) Distributions to owners of Predecessor - ) Distributions to noncontrolling interests ) - Proceeds from revolving credit facilities Payments to revolving credit facilities ) ) Managed cash overdraft Net cash provided by (used in) financing activities $ ) $ Effect of exchange rate changes on cash and cash equivalents ) NET CHANGE IN CASH AND CASH EQUIVALENTS $ ) $ ) CASH AND CASH EQUIVALENTS - beginning of period $ $ CASH AND CASH EQUIVALENTS - end of period $ $ See accompanying notes to unaudited condensed consolidated/combined consolidated financial statements. 6 EDGEN GROUP INC. NOTES TO CONDENSED CONSOLIDATED/COMBINED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Organization and Basis of Presentation We are a leading global distributor of specialty products to the energy sector, including steel pipe, valves, quenched and tempered and high yield heavy plate, and related components, primarily focusing on serving customers that operate in the upstream (conventional and unconventional oil and natural gas exploration, drilling and production in both onshore and offshore environments), midstream (gathering, processing, fractionation, transportation and storage of oil and natural gas) and downstream (refining and petrochemical applications) end-markets for oil and natural gas. We also serve power generation, civil construction and mining end-markets, which have a similar need for our technical expertise in specialized steel and specialty products.As of March 31, 2013, we had operations in thirteen countries and sales representative offices in three other countries.Our headquarters is located in Baton Rouge, Louisiana. We were incorporated in December 2011 as a Delaware corporation to serve as the issuer in an initial public offering (“IPO”) and as the ultimate parent company of our operating subsidiaries, Edgen Murray Corporation (“EMC”) and its subsidiaries and Bourland & Leverich Supply Co. LLC (“B&L”). We own and control these operating subsidiaries through our approximately 44% economic interest in, and our 100% voting control of, our consolidated subsidiary, EDG Holdco LLC (“EDG LLC”), which indirectly owns 100% of, and controls, EMC and B&L. We completed the IPO on May 2, 2012. Immediately prior to the consummation of the IPO, we effected a reorganization of our business (the “Reorganization”), as a result of which, we became the parent holding company of the historical businesses of Edgen Murray II, L.P. (“EM II LP”) and Bourland & Leverich Holdings LLC (“B&L Holdings”). We have consolidated the financial results of these businesses with our own. The Reorganization was accounted for as a transaction between entities under common control, as we, EM II LP, B&L Holdings, EDG LLC and B&L have been since July 2010, and continue to be, under the collective common control of affiliates of Jefferies Capital Partners (“JCP”). Basis of Financial Statement Presentation The accompanying unaudited condensed consolidated/combined consolidated financial statements of Edgen Group Inc. have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) for interim financial statements. The information in this Quarterly Report on Form 10-Q (“Form 10-Q”) should be read in conjunction with Management’s Discussion and Analysis and the combined consolidated financial statements and notes thereto included in our Annual Report on Form 10-K for the year ended December 31, 2012. In the opinion of management, the accompanying condensed consolidated/combined consolidated financial statements reflect all adjustments, consisting of normal recurring accruals, considered necessary for a fair presentation. Where appropriate, we have reclassified prior years’ financial statements to conform to current year presentation. Interim results are not necessarily indicative of results for any other interim period or for a full year. We did not own any assets prior to our IPO and the Reorganization. As required by GAAP for common control transactions, all assets and liabilities transferred to us as part of the Reorganization were recorded in our financial statements at carryover basis. For periods prior to the IPO and the Reorganization, the condensed combined consolidated financial statements and related notes presented within this Form 10-Q reflect the Reorganization as if it had occurred on July 19, 2010, the date that EM II LP and B&L Holdings came under common control of JCP. As such, the periods prior to the IPO reflect the combined assets, liabilities and operations of the historical businesses of EM II LP and B&L Holdings (collectively, the “Predecessor”). For periods subsequent to the IPO and the Reorganization, the condensed consolidated financial statements and related notes presented within this Form 10-Q include our accounts and those of our majority-owned subsidiaries in which we have a controlling interest, after the elimination of intercompany accounts and transactions. We also consolidate other entities in which we possess a controlling financial interest or in which we have the power to direct the activities that most significantly affect the entities’ performance. We record the portion of our consolidated subsidiaries that we do not own as non-controlling interest in the condensed consolidated/combined consolidated financial statements. For periods prior to our IPO, non-controlling interest reflects the 30% interest we do not own in a consolidated Bahraini joint venture. In the periods subsequent to the IPO, non-controlling interest also includes the combined interest of approximately 56% of EDG LLC that is owned by EM II LP and B&L Holdings. Our reportable segments are Energy & Infrastructure (“E&I”) and Oil Country Tubular Goods (“OCTG”). See Note9 – Segment Information for further discussion. 7 2. Recent Accounting Pronouncements From time to time, new accounting pronouncements are issued by the FASB or other standard setting bodies. Updates to the Accounting Standard Codification (“ASC”) are communicated through the issuance of an Accounting Standards Update (“ASU”). In February 2013, the FASB issued ASU No. 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. This update to existing guidance on the presentation of comprehensive income requires companies to report the effect of significant reclassifications out of accumulated other comprehensive income (AOCI) by component. For significant items reclassified out of AOCI to net income in their entirety during the reporting period, companies must report the effect on the line items in the statement where net income is presented. For significant items not reclassified to net income in their entirety during the period, companies must provide cross references in the notes to other disclosures that already provide information about those amounts. We adopted this update effective January 1, 2013 and it did not have a material impact on our condensed consolidated/combined consolidated financial statements. Recently Issued Currently, no recently issued accounting pronouncements that will be adopted by us are expected to have a material impact on our financial position, results of operations or cash flows. 3. Supplemental Cash Flow Information Supplemental cash flow information for the three months ended March 31, 2013 and 2012 is presented below: Three months ended (in millions) Interest paid $ $ Income taxes paid Income tax refunds received - Non-cash investing and financing activities: Purchases of property, plant and equipment included in accounts payable $ $ Increase in capital lease obligation - Potential earnouts associated with acquisition - 4. Intangible Assets The following table summarizes our intangible assets at the dates indicated: Customer Relationships Noncompete Agreements Sales Backlog Tradenames and Trademarks (in millions) Gross Carrying Value Accumulated Amortization Net Gross Carrying Value Accumulated Amortization Net Gross Carrying Value Accumulated Amortization Net Gross Carrying Value Total Balance at December 31, 2012 $ $ ) $ $ $ ) $ $ $ ) $ $ $ Amortization - ) ) - ) ) - ) ) - ) Effect of foreign currency translation ) ) - - - ) Balance at March 31, 2013 $ $ ) $ $ $ ) $ $ $ ) $ $ $ 8 5. Goodwill The following table reflects the changes in the carrying value of goodwill for the periods indicated: (in millions) Total Balance at December 31, 2012 $ Effects of foreign currency ) Adjustments related to acquisitions Balance at March 31, 2013 $ 6. Debt Obligations Our credit arrangements, long term debt and capital lease obligations consisted of the following at the dates indicated: (in millions) March 31, 2013 December 31, 2012 $540.0 million 8.75% 2020 Notes, net of discount of $3.8 million and $3.8 million at March 31, 2013 and December 31, 2012, respectively; due November 1, 2020 $ $ $375.0 million Global Credit Agreement; due December 20, 2017 Note payable to former owner of B&L's business ("Seller Note"), net of discount of $2.3 million and $4.0 million at March 31, 2013 and December 31, 2012, respectively, interest accrues at 8.0% compounding annually; due August 19, 2019 $7.0 million Singapore warehouse loan, interest accrues at a margin rate of 2.00% plus SIBOR; due November 28, 2015 Capital lease Total debt and capital lease obligations Less: current maturities of debt and capital lease ) ) Long term debt and capital lease $ $ Other than as disclosed below, there have been no significant changes in the terms or amounts of our consolidated debt obligations since those reported in our Annual Report on Form 10-K for the year ended December 31, 2012. During the three months ended March 31, 2013, we made a partial repayment of $20.0 million on the Seller Note, including $16.5 million of the principal balance and $3.5 million of the accrued interest outstanding. In connection with this repayment, we expensed $1.7 million of unamortized discount, which is classified as loss on prepayment of debt within our condensed consolidated/combined consolidated statement of operations. At March31, 2013, the remaining principal, accrued interest and unamortized discount associated with the Seller Note were $20.4 million, $5.7 million and $2.3 million, respectively. Borrowings under our Revolving Credit Facilities At March31, 2013, utilization and availability under our revolving credit facilities was as follows: Total Global Credit Agreement revolving (in millions) US Borrowers Canada Borrower Singapore Borrower UK Borrowers Total EM FZE facility credit facilities Total borrowing base at March 31, 2013 $ Less: cash borrowings ) ) - ) ) - ) Less: trade finance instruments ) (a) - ) Net availability at March 31, 2013 $ (a) Includes a letter of credit in the amount of $5.0 million that expires on June 14, 2013 and which supports the facility utilized by our subsidiary in Dubai, Edgen Murray FZE (the “EM FZE facility”). During the three months ended March 31, 2013, our weighted average interest rates paid for cash borrowings under our Global Credit Agreement was 4.1%. Our EM FZE facility did not have any cash borrowings during the three months ended March 31, 2013. During the three months ended March 31, 2012, our weighted average interest rates paid for cash borrowings ranged from 4.4% to 4.5% under our previously existing revolving credit facilities and was 2.3% under our EM FZE facility. 9 Third Party Guarantees In the normal course of business, we may provide performance guarantees directly to third parties on behalf of our subsidiaries. At March 31, 2013 and December31, 2012, we had the following outstanding guarantees: (in millions) March 31, 2013 December 31, 2012 Maximum potential obligations (undiscounted) $ $ Guaranteed commitments outstanding Additionally, at March 31, 2013 and December31, 2012, we had the following trade finance instruments which have been cash collateralized and included in prepaid expenses and other assets in our condensed consolidated balance sheets: (in millions) March 31, 2013 December 31, 2012 Trade finance instruments - cash collateralized $ $ 7. Supplemental Disclosure to Earnings (Loss) per Share We calculate basic earnings per share by dividing the earnings attributable to Edgen Group by the weighted average number of shares of Class A common stock outstanding during each period, which includes Class A common stock issued in connection with equity offerings, restricted stock that has vested and shares that have been purchased through the exercise of vested stock options. Diluted earnings per share amounts include the dilutive effect of stock options (using the treasury stock method as prescribed by GAAP) and other stock awards granted to employees under the Edgen Group Inc. 2012 Omnibus Incentive Plan (the “2012 Plan”). Prior to the IPO and the Reorganization, all income or loss generated from our operations was allocated to the Predecessor. Because we historically operated as a series of related partnerships and limited liability companies and there was no single capital structure upon which to calculate historical earnings per share information, we have not provided a calculation of basic and diluted earnings per share for periods prior to the IPO and the Reorganization on our condensed consolidated/combined consolidated statement of operations. The table below presents the shares that were excluded from our dilutive earnings (loss) per share calculation due to their anti-dilutive nature for the three months ended March 31, 2013: Three months ended March 31, 2013 Class A unvested restricted shares Class A options (vested and unvested) Total anti-dilutive shares The shares of Class B common stock do not share in the earnings of Edgen Group Inc. and are therefore not participating securities. Accordingly, basic and diluted earnings (loss) per share of Class B common stock have not been presented on our condensed consolidated/combined consolidated statement of operations. 8. Commitments and Contingencies We are involved in various claims, lawsuits and proceedings arising in the ordinary course of business. Although we attempt to collect from our suppliers any amounts paid to our customers arising from warranty claims and lawsuits, there can be no assurance that we will be able to recover from our suppliers, in every instance, any or all of the amounts claimed by our customers. While there are uncertainties inherent in the ultimate outcome of such matters and it is impossible to presently determine the ultimate costs that may be incurred, we believe the resolution of such uncertainties and the incurrence of such costs will not have a material effect on our financial position, results of operations or cash flows. 10 Tax Receivable Agreement During the three months ended March 31, 2013, we incurred a charge associated with Bourland and Leverich Supply Co. LLC’s (“B&L Supply”) cash redemption of EMC’s interest in B&L Supply.As part of the redemption, we became contingently obligated under our Tax Receivable Agreement with EM II LP to pay 85% of any realized cash tax savings that we receive over the next fifteen years, which was estimated to be $2.3 million at March 31, 2013. We recorded the amount as other income (expense) in the accompanying condensed consolidated/combined consolidated statements of operations for the three months ended March 31, 2013 and in other long-term liabilities in the accompanying condensed consolidated balance sheet as of March 31, 2013. 9. Segment Information We have two reportable segments: E&I and OCTG. Certain overhead operating expenses of our non-trading entities, including EM Holdings, EDG LLC, and Edgen Group are not allocated to the segments, but are included in Corporate. The E&I segment, which is branded under the “Edgen Murray” name, serves customers in the Americas, Europe/Middle East/Africa and Asia Pacific regions distributing pipe, plate, valves and related components to upstream, midstream, downstream and select power generation, civil construction and mining customers across more than 35 global locations. The OCTG segment, which is branded under the “Bourland & Leverich” name, provides oil country tubular goods to the upstream conventional and unconventional onshore drilling market in the U.S. through nine customer sales and service locations and over 50 third-party owned distribution facilities. Our chairman and chief executive officer evaluates segment performance based on net income (loss) before income taxes, interest expense and depreciation and amortization expense. We account for sales between segments at an agreed margin between segment management. The following tables present the financial information for each reportable segment. The prior period information related to the combined results of the Predecessor has been recast to conform to our change in segments made in connection with the IPO and the Reorganization: 11 Three months ended March 31, (in millions) Net sales: E&I $ $ OCTG Intersegment net sales ) - Total net sales $ $ Intersegment net sales: E&I $ $
